Exhibit 10.1




STOCKHOLDERS’ AGREEMENT
This STOCKHOLDERS’ AGREEMENT (this “Agreement”) is made and entered into as of
July 14, 2016 by and among CMC Industries, Inc., a Texas corporation (the
“Company”), CMC Acquisition LLC, a Delaware limited liability company (“CMCA”),
CRIC TRT Acquisition LLC, a Delaware limited liability company (“CRIC”), and
each Person that may execute this Agreement from time to time hereafter
(collectively with CRIC, the “Other Stockholders”).
PRELIMINARY STATEMENTS
CMCA and the Other Stockholders desire to enter into this Agreement to set forth
the terms and conditions of the ownership, management and operation of the
Company, as well as certain restrictions on the disposition of their shares of
capital stock of the Company and other agreements with respect to such shares,
all upon the terms, conditions and provisions set forth herein.
AGREEMENTS
Intending to be legally bound, the parties agree as follows:
1.Definitions. The following defined terms used in this Agreement shall, unless
the context otherwise requires, have the meanings specified in this Article I.


“Additional Securities” has the meaning set forth in Section 8(a).
“Affiliate” means, with respect to any Person, (a) any other Person that
controls, is controlled by, or is under common control with such Person, (b) any
officer, director or shareholder of such Person, and (c) any parent, sibling,
descendant or spouse of such Person or of any of the Persons referred to in
clauses (a) and (b) or anyone sharing a home with such Person or any of the
Persons referred to in clauses (a) and (b). For purposes of this definition, the
term “control” of a Person shall mean the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies,
whether through the ownership of voting securities, by contract or otherwise.
“Affiliate Contract” has the meaning set forth in Section 3(e).
“Agreement” means this Agreement, as amended, modified or supplemented from time
to time.
“Board” has the meaning set forth in Section 3(a).
“Bound Party” has the meaning set forth in Section 12(b).
“CMCA” has the meaning set forth in the introductory paragraph.
“CMCA Designee” has the meaning set forth in Section 3(a).
“CMCA Parties” has the meaning set forth in Section 3(f)(i).
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Shares” means the shares of any class or series of the Company’s common
stock issued by the Company from time to time, and any securities issued or
issuable with respect to such shares, whether pursuant to a stock dividend,
stock split, reclassification or similar action, or pursuant to an exchange,
merger, reorganization, recapitalization or similar transaction.
“Company Election Period” has the meaning set forth in Section 4(c)(i)(A).
“Company Subsidiaries” means the Company and all of its direct or indirect
subsidiaries from time to time.
“Confidential Information” has the meaning set forth in Section 12(b).
“CRIC” has the meaning set forth in the introductory paragraph.
“CRIC Designee” has the meaning set forth in Section 3(a).





--------------------------------------------------------------------------------

Exhibit 10.1




“CRIC Parties” has the meaning set forth in Section 3(f)(ii).
“Deed of Trust” means that certain Deed of Trust, Security Agreement, Assignment
of Leases and Rents and Fixture Filing Statement, dated March 12, 2015, from TRT
LeaseCo, LLC, a Delaware limited liability company, to Malcolm Morris (as Deed
of Trust Trustee) for the benefit of Wells Fargo Bank Northwest, N.A., as
trustee.
“Election Period” has the meaning set forth in Section 4(c)(ii).
“Excluded Issuances” has the meaning set forth in Section 8(d).
“Fully Diluted Basis” means the number of Shares which would be outstanding, as
of the date of computation, if all Share Equivalents had been converted or
exercised, regardless of whether they are then convertible or exercisable by
their terms or otherwise, but excluding any Shares which are not vested as of
the date of computation.
“Loaned Amount” has the meaning set forth in Section 15(a).
“Management Services Agreement” has the meaning set forth in Section 3(e)(i).
“Note” means that certain 4.07% Senior Secured Note (No. R-1), Due May 15, 2034,
with an initial principal face amount of $182,666,908.56, made by TRT LeaseCo,
LLC, a Delaware limited liability company, in favor of Wells Fargo Bank
Northwest, N.A., as trustee.
“Offer Shares” has the meaning set forth in Section 6(a).
“Offeree Stockholders” has the meaning set forth in Section 6(a).
“Other Business” has the meaning set forth in Section 3(f)(i).
“Other Stockholders” has the meaning set forth in the introductory paragraph.
“Participating Stockholder” has the meaning set forth in Section 8(a).
“Participation Notice” has the meaning set forth in Section 8(a).
“Permitted Transfer” has the meaning set forth in Section 4(b).
“Person” means and includes any individual, corporation, partnership,
association, limited liability company, trust, estate, or other entity.
“Preemptive Rights Notice” has the meaning set forth in Section 8(a).
“Prime Rate” means the current rate of interest per annum announced from time to
time by Citibank N.A. (or its successor) as its prime rate in New York, New
York, or, if Citibank N.A. shall cease to announce such rate, then the current
rate published as the prime rate in The Wall Street Journal.
“Proposed Seller(s)” has the meaning set forth in Section 6(a).
“Pro Rata Portion” means, with respect to a Stockholder, a fraction, the
numerator of which is the total number of Common Shares owned by such
Stockholder, and the denominator of which is the total number of Common Shares
then outstanding, on a Fully-Diluted Basis.
“Public Offering” means a public offering of Shares (or the securities of any
successor to the Company) pursuant to an effective registration statement under
the Securities Act which is underwritten by a firm of national standing.
“Sale Notice” has the meaning set forth in Section 6(a).
“Securities Act” means the Securities Act of 1933.
“Shares” collectively means the Common Shares.





--------------------------------------------------------------------------------

Exhibit 10.1




“Share Equivalents” means warrants, options or other rights to subscribe for,
purchase or otherwise acquire Shares issued by the Company from time to time,
and any securities convertible into or exchangeable for Shares, together with
any securities issued or issuable with respect to such warrants, options, rights
or securities, whether pursuant to a stock dividend, stock split,
reclassification or similar action, or pursuant to an exchange, merger,
reorganization, recapitalization or similar transaction.
“Stock Purchase Agreement” means the Stock Purchase Agreement, dated May 17,
2016, by and among CMCA, CRIC and BNSF-Delpres Investments Ltd., an Ontario
corporation.
“Stockholder” means, collectively, CMCA, CRIC and any other Person to whom
Shares are issued or sold by the Company or any transferee and who joins in and
agrees to be bound by this Agreement as a Stockholder.
“Tag-Along Shares” has the meaning set forth in Section 6(b).
“Tag-Along Right” has the meaning set forth in Section 6(b).
“Tag-Along Seller” has the meaning set forth in Section 6(b).
“Third Party” means any Person who, immediately prior to the contemplated
transaction, is not a Stockholder, an Affiliate of any Stockholder or a
Permitted Transferee of any such Stockholder.
“Transfer” means any sale, disposition, assignment, pledge, hypothecation,
encumbrance or other transfer of any Share.
“Transfer Notice” has the meaning set forth in Section 4(c)(i).
“Transfer Shares” has the meaning set forth in Section 4(c)(i).
“Transferring Stockholder” has the meaning set forth in Section 4(c)(i).
2.Representations, Warranties and Agreements Related to the Issuance and Sale of
Shares. Each Stockholder hereby represents and warrants to the Company, and each
Transferee of Shares shall be deemed to represent and warrant to the Company and
each other Stockholder upon the Transfer of Shares to such Transferee, that:
(a)such Person is acquiring the Shares being acquired by him, her or it for
investment and not with a view to distributing all or any part thereof in any
transactions which would constitute a “distribution” within the meaning of the
Securities Act;
(b)such Person acknowledges that the Shares have not been registered under the
Securities Act or any state securities law, and the Company is under no
obligation to file a registration statement with the Securities and Exchange
Commission or any state securities commission with respect to the Shares;
(c)such Person has such knowledge and experience in financial and business
matters such that he, she or it is capable of evaluating the merits and risks of
his, her or its investment in the Shares;
(d)such Person is able to bear the economic risk of his, her or its investment
in the Shares for an indefinite period of time because the Shares have not been
registered under the Securities Act and, therefore, cannot be sold unless
subsequently registered under the Securities Act or unless an exemption from
such registration is available;
(e)such Person or entity is an “accredited investor” (as defined in Rule 501(a)
of Regulation D promulgated under the Securities Act);
(f)such Person or entity understands that the exemption from registration
afforded by Rule 144 (the provisions of which are known to such Person or
entity) promulgated by the Securities and Exchange Commission under the
Securities Act depends upon the satisfaction of various conditions, that such
exemption is currently not available and that, if applicable, Rule 144 may in
many instances afford the basis for sales only in very limited amounts;
(g)such Person has had the opportunity to ask questions and receive answers
concerning the terms and conditions of the offering of the Shares;
(h)such Person has had full access to such information and materials concerning
the Company and the Company Subsidiaries as such Person has requested, and the
Company has answered all inquiries that such Person has made to the Company
relating to the Company or the sale of the Shares;
(i)such Person has not and shall not grant any proxy or become party to any
voting trust or other agreement which is inconsistent with, conflicts with or
violates any provision of this Agreement;
(j)the execution, delivery and performance of this Agreement by such Person do
not and shall not conflict with, violate or cause a breach of any contract or
instrument to which such Person is a party, or judgment, order or decree to
which such Person is subject;





--------------------------------------------------------------------------------

Exhibit 10.1




(k)such Person has executed and delivered this Agreement to the Company with
full legal capacity, and this Agreement constitutes the legally binding
obligation of such Person, enforceable against such Person in accordance with
its terms; and
(l)if such Person is or at any time becomes a married person, upon the request
of the Company, such Person shall cause his or her spouse, acting with full
legal capacity, to execute and deliver a Spousal Consent in the form attached
hereto as Exhibit B to the Company.


3.Management.


(a)Voting Agreement. The Stockholders shall vote all of the Shares now or
hereafter acquired by them and any other voting securities of the Company over
which they have voting control, and each of them shall take all other necessary
or desirable actions within its control, and the Company shall take all
necessary and desirable actions within its control, in order to (i) cause the
Board of Directors of the Company (the “Board”) to be at least 80% filled by the
designees of CMCA (each a “CMCA Designee”) and (ii) to cause at least two
members of the Board to be designees of CRIC (each a “CRIC Designee”). The Board
shall initially consist of ten (10) persons. CMCA hereby designates Hassan R.
Baqar, Hassan Sajjad Baqar, Samuel Duprey, John T. Fitzgerald, Leeann H. Repta,
Gregory P. Hannon, Peter Dikeos and Joseph D. Stilwell as the initial CMCA
Designees on the Board. CRIC hereby designates Leo Schwartz and Larry Krauss as
the initial CRIC Designees on the Board. CMCA shall have the power to remove or
replace any CMCA Designee at any time, and CRIC shall have the power to remove
or replace any CRIC Designee at any time.


(b)Indemnification and Exculpation Rights. To the fullest extent permissible
under applicable law, each member of the Board shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit or proceeding to which he or she may be a
party or in which he or she may be involved by reason of any action or failure
to act and against and from any and all amounts paid by him or her in
satisfaction of judgment in such action, suit, or proceeding against him or her
provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Articles of Incorporation or By-Laws, as a matter
of law, or otherwise, or any power that the Company may have to indemnify them
or hold them harmless.


(c)Payment to Board Members. Individuals serving on the Board shall not be
entitled to any fees or other compensation with respect to such service;
provided, however, that the Company may reimburse members of the Board for any
reasonable out-of-pocket expenses incurred in connection with their attendance
at meetings of the Board.


(d)Actions Requiring Certain Approval.
(i)The consent of CMCA shall be required to take any of the following actions
with respect to the Company or any Company Subsidiary:


(A)to amend the certificate of incorporation, articles of incorporation,
certificate of formation, certificate of limited partnership, by-laws, operating
agreement, partnership agreement or any analogous governing documents of the
Company or any Company Subsidiary;


(B)to cause or permit the liquidation, dissolution or winding up of the Company;


(C)to enter into any agreement contemplating or related to (in a single
transaction or in a series of related transactions) the sale, divestiture or
liquidation of the Company or any Company Subsidiary to any Person, or any
similar transaction (in each case, whether by merger, consolidation, sale or
transfer of equity interests, debt or assets, reorganization, recapitalization
or otherwise);


(D)to make any acquisition of the equity interests of any Person or acquire any
assets outside of the ordinary course of business;


(E)to (or cause or allow any Company Subsidiary to) enter into any loan
agreement, credit or debt agreement, issue or incur any indebtedness, re-finance
or amend the terms, conditions or documentation evidencing any existing
indebtedness, or guarantee, directly or indirectly, any indebtedness;





--------------------------------------------------------------------------------

Exhibit 10.1




(F)to declare any distribution to the holders of Shares, either in cash, Company
property or otherwise, other than with respect to any distribution authorized by
the Board in accordance with Section 3(g)(i);


(G)to issue any Shares for any reason whatsoever or authorize, issue or create
by reclassification or otherwise any additional class or series of shares of
equity interests in the Company, or securities convertible into such equity
interests, or increase the number of authorized Shares of any class of equity
interests in the Company or any Company Subsidiary


(H)to enter into any new line of business;


(I)to approve, execute or undertake any transaction or agreement between a
Stockholder or an Affiliate of a Stockholder and the Company;


(J)to terminate, demote or substantially change the duties or position of any
person who holds a senior management position in the Company or any other
Company Subsidiary, or hire or promote any person who, upon such hiring or
promotion, would hold a senior management position in the Company or any other
Company Subsidiary, whether an employee, officer, independent contractor, member
of the Board or otherwise; or


(K)to make a change to the Company’s independent accountants or make any change
to the Company’s (and the Company Subsidiaries’) significant tax or accounting
policies.


(ii)An affirmative vote of the Stockholders holding not less than 90% of the
issued and outstanding Shares entitled to vote shall be required for the Company
or any Company Subsidiary to (in a single transaction or in a series of related
transactions) sell all or substantially all of its assets to any Person or to
enter into any agreement pursuant to which all or substantially all of its
assets will be sold to any Person.


(iii)Board approval including the approval of the CRIC Designees shall be
required for the Company or any Company Subsidiary to enter into any Affiliate
Contract with a CMCA Party that is not on terms and conditions that are at least
as favorable to the Company or Company Subsidiary (as the case may be) as would
be obtainable in an arm’s-length transaction.


Notwithstanding anything to the contrary contained herein, the Stockholders
acknowledge that the Company is entering into both (i) the Management Services
Agreement and (ii) that certain Second Amended and Restated Kingsway Affiliated
Group Tax Allocation Agreement dated as of December 1, 2013, and no additional
approval hereunder shall be required with respect to such contracts or the
performance thereof.
(e)Personal Services; Compensation.


(i)No Stockholder shall be required to perform services for the Company solely
by virtue of being a Stockholder. The Stockholders hereby acknowledge that one
or more Affiliates of CMCA and CRIC are parties to a Management Services
Agreement of even date herewith by and between (A) DGI-BNSF Corp., a Delaware
corporation (“DGI-BNSF”), and (B) the Company’s indirect wholly owned
subsidiary, TRT LeaseCo, LLC (the “Management Services Agreement”), pursuant to
which services will be performed for TRT LeaseCo, LLC in consideration for the
consideration specified therein.


(ii)Any Stockholder or an Affiliate of any Stockholder shall have the right to
contract or otherwise deal with the Company for the sale of goods and services
to the Company (an “Affiliate Contract”) if (i) compensation paid or promised
for the goods and services is reasonable and is paid only for goods and service
actually furnished to the Company; (ii) the goods or services to be furnished
are reasonable for and necessary to the Company; (iii) the fees, terms and
conditions of the transaction are at least as favorable to the Company as would
be obtainable in an arm’s-length transaction; and (iv) the Board, in the
exercise of its reasonable good faith judgment, approved the Affiliate Contract.


(f)Other Business Interests.


(i)    Nothing in this Agreement shall be deemed to restrict in any way the
rights of CMCA, any Affiliate of CMCA, or any CMCA Designee (collectively, the
“CMCA Parties”) to conduct any other business or activity whatsoever, and the
CMCA Parties shall not be accountable to the Company or to any other Stockholder





--------------------------------------------------------------------------------

Exhibit 10.1




with respect to any such business or activity. The Stockholders expressly
acknowledge and agree that (i) the CMCA Parties are permitted to have, and may
presently or in the future have, investments or other business relationships
with entities engaged in the business of the Company Subsidiaries, including
through the Company Subsidiaries (“Other Business”); (ii) the CMCA Parties have
and may develop a strategic relationship with businesses that are and may be
competitive or complementary with the Company Subsidiaries; (iii) none of the
CMCA Parties will be prohibited by virtue of their investment in the Company or
the Company Subsidiaries from pursuing or engaging in any such activities; (iv)
none of the CMCA Parties will be obligated to inform or present the Company
Subsidiaries or the Board or board of managers or board of directors of any such
opportunity, relationship or investment, so long as not arising from
relationships directly related to the Company and its operations; (v) the other
Stockholders will not acquire or be entitled to any interest or participation in
any Other Business as a result of the participation therein of any CMCA Party or
any of their Affiliates; and (vi) the involvement of any CMCA Party or any of
their Affiliates in any Other Business will not constitute a conflict of
interest by such Persons with respect to any Company Subsidiary or any of its or
their shareholders or members. Each Stockholder waives any rights he, she or it
might otherwise have to share or participate in such other interests or
activities of the CMCA Parties.
(ii)    Nothing in this Agreement shall be deemed to restrict in any way the
rights of CRIC, any Affiliate of CRIC, or any CRIC Designee (collectively, the
“CRIC Parties”) to conduct any other business or activity whatsoever, and the
CRIC Parties shall not be accountable to the Company or to any other Stockholder
with respect to any such business or activity. The Stockholders expressly
acknowledge and agree that (i) the CRIC Parties are permitted to have, and may
presently or in the future have, Other Business; (ii) the CRIC Parties have and
may develop a strategic relationship with businesses that are and may be
competitive or complementary with the Company Subsidiaries; (iii) none of the
CRIC Parties will be prohibited by virtue of their investment in the Company or
the Company Subsidiaries from pursuing or engaging in any such activities; (iv)
none of the CRIC Parties will be obligated to inform or present the Company
Subsidiaries or the Board or board of managers or board of directors of any such
opportunity, relationship or investment, so long as not arising from
relationships directly related to the Company and its operations; (v) the other
Stockholders will not acquire or be entitled to any interest or participation in
any Other Business as a result of the participation therein of any CRIC Party or
any of their Affiliates; and (vi) the involvement of any CRIC Party or any of
their Affiliates in any Other Business will not constitute a conflict of
interest by such Persons with respect to any Company Subsidiary or any of its or
their shareholders or members. Each Stockholder waives any rights he, she or it
might otherwise have to share or participate in such other interests or
activities of the CRIC Parties.
(iii)    Each Stockholder understands and acknowledges that the conduct of the
Company’s business may involve business dealings and undertakings with
Stockholders and their Affiliates. In any of those cases, except as provided in
this Section 3(f), those dealings and undertakings shall be at arm’s length and
on commercially reasonable terms and must, in each case, be approved by the
Board.
(g)Distributions.


(i)The Company will make a quarterly distribution (at the end of each calendar
quarter) to the Stockholders in accordance with their respective Pro Rata
Portions to the extent that the Board determines in its reasonable discretion
that the Company has excess cash (net of any estimated tax liabilities or other
reasonably anticipated expenses or obligations of the Company) properly
available to make any such distribution.


(ii)Other than as provided in Section 3(g)(i), to the extent funds of the
Company may be available for distribution by the Company, the Board may in its
sole discretion (but shall not be obligated to) make distributions at any other
time, or from time to time, to the Stockholders in accordance with their
respective Pro Rata Portions.


(h)Insurance. The Company may purchase and maintain insurance on behalf of any
Person who is or was a member of the Board or officer of the Company, is or was
providing services to the Company as a partner, director, officer, employee or
agent, or is or was serving at the request of the Company as a director,
officer, employee or agent of another Person against any liability asserted
against him or her incurred by him or her in such capacity or arising out of his
or her status as such, whether or not the Company would have the power or the
obligation to indemnify him or her against such liability under this Agreement.
If the Board determines that the Company and/or one or more Company Subsidiaries
should purchase a “key-man” insurance policy on the life of a Stockholder, then
such Stockholder agrees (i) to submit to any requested physical examination in
connection with the Company’s or Company Subsidiary’s purchase





--------------------------------------------------------------------------------

Exhibit 10.1




of such a key-man insurance policy and (ii) to cooperate fully in connection
with the underwriting, purchase and/or retention of any such key-man insurance
policy by the Company or Company Subsidiary.


4.Restrictions on Transfer of Shares.


(a)CMCA Shares. All Shares held by CMCA shall be freely Transferable by CMCA at
any time; provided that such Transfer is in compliance with Section 5 and
Section 6.


(b)Restriction on Transfer. The Other Stockholders may not, directly or
indirectly, Transfer all or any part of their Shares voluntarily, or permit a
Transfer of their Shares by operation of law or otherwise, without the written
approval of the Board, unless such Transfer is (i) to the Company, (ii) to an
Affiliate of such Stockholder or (iii) after the consummation of a Public
Offering (such Transfer, a “Permitted Transfer”). Any Transfer which is
permitted pursuant to this Section 4(b) shall be subject to compliance with
Sections 4(c), 5, and 6.


(c)Rights of First Refusal.


(i)If any Other Stockholder desires to Transfer any Shares (a “Transferring
Stockholder”) other than in connection with a Permitted Transfer, such
Stockholder must first deliver a notice to the Company and CMCA that discloses
in detail the identity of the Transferee(s) (including all parties that directly
or indirectly hold interests in the Transferee), the proposed number, amount and
type of Shares to be Transferred (the “Transfer Shares”), all of the other
proposed terms and conditions of the Transfer (a “Transfer Notice”), and any
other information reasonably requested by the Company and CMCA with respect to
the Transfer or the Transferee, together with a complete and accurate copy of
the Transferee’s written offer to purchase the Transfer Shares from the
Stockholder. The delivery of the Transfer Notice to the Company and CMCA shall
create the following two options:
(A)    First, the Company may elect to purchase all or any portion of the
Transfer Shares at the price and on the terms specified in the Transfer Notice,
by delivering written notice of such election to the Transferring Stockholder
and CMCA as soon as practical, but in any event prior to 8:00 p.m., Chicago
time, on the 15th day following delivery of the Transfer Notice (the “Company
Election Period”); and


(B)    Second, if the Company has not elected to purchase all of the Transfer
Shares within the Company Election Period, then CMCA may elect to purchase all
or a portion of the Transfer Shares not elected to be purchased by the Company
at the price and on the terms specified in the Transfer Notice, by delivering
written notice of such election to the Transferring Stockholder and the Company
as soon as practical, but in any event prior to 8:00 p.m., Chicago time, on the
30th day following delivery of the Transfer Notice.


(ii)If the Company or CMCA have elected to purchase all or any portion of the
Transfer Shares, the Transfer of the Transfer Shares to the Company and CMCA
shall be consummated as soon as practical following the delivery of the election
notice, but in any event prior to 8:00 pm, Chicago time, on the 60th day
following delivery of the Transfer Notice (the “Election Period”). If the
Company or CMCA purchases any Transfer Shares pursuant to this Section 4(c),
they shall be entitled to receive customary representations and warranties from
the Transferring Stockholder as to ownership, title, authority to sell and the
like regarding the Transfer Shares and to receive such other evidence, including
applicable inheritance and estate tax waivers, as may be reasonably necessary to
effect the purchase of the Transfer Shares.


(iii)If the Company and/or CMCA have not collectively elected to purchase all of
the Transfer Shares, the Transferring Stockholder may Transfer all (but not less
than all) of the remaining Transfer Shares to the Transferee at a price no less
than the price specified in the Transfer Notice and on terms no more favorable
to the Transferee than the terms specified in the Transfer Notice, within 90
days following the expiration of the Election Period. Any Transfer Shares not
Transferred within such 90-day period shall be subject to the provisions of this
Section 4(c) with respect to any subsequent Transfer.


(iv)If CMCA desires to Transfer any Shares other than in connection with a
Permitted Transfer, CMCA must first deliver a notice to CRIC that discloses in
detail the identity of the Transferee(s) (including all parties that directly or
indirectly hold interests in the Transferee), the proposed number, amount and
type of Shares to be Transferred (the “CMCA Transfer Shares”), all of the other
proposed terms and conditions of the Transfer (a “CMCA Transfer Notice”), and
any other information reasonably requested by CRIC with respect





--------------------------------------------------------------------------------

Exhibit 10.1




to the Transfer or the Transferee, together with a complete and accurate copy of
the Transferee’s written offer to purchase the CMCA Transfer Shares from CMCA.
Upon delivery of the CMCA Transfer Notice to CRIC, CRIC may elect to purchase
all or any portion of the CMCA Transfer Shares at the price and on the terms
specified in the CMCA Transfer Notice, by delivering written notice of such
election to CMCA as soon as practical, but in any event prior to 8:00 p.m.,
Chicago time, on the 15th day following delivery of the CMCA Transfer Notice.


(v)If CRIC has elected to purchase all or any portion of the CMCA Transfer
Shares, the Transfer of the CMCA Transfer Shares to CRIC shall be consummated as
soon as practical following the delivery of the election notice, but in any
event prior to 8:00 pm, Chicago time, on the 60th day following delivery of the
CMCA Transfer Notice (the “CRIC Election Period”). If CRIC purchases any CMCA
Transfer Shares pursuant to this Section 4(c), they shall be entitled to receive
customary representations and warranties from CMCA as to ownership, title,
authority to sell and the like regarding the CMCA Transfer Shares and to receive
such other evidence, including applicable inheritance and estate tax waivers, as
may be reasonably necessary to effect the purchase of the CMCA Transfer Shares.


(vi)If CRIC has not elected to purchase all of the CMCA Transfer Shares, CMCA
may Transfer all (but not less than all) of the remaining CMCA Transfer Shares
to the Transferee at a price no less than the price specified in the CMCA
Transfer Notice and on terms no more favorable to the Transferee than the terms
specified in the CMCA Transfer Notice, within 90 days following the expiration
of the CRIC Election Period. Any CMCA Transfer Shares not Transferred within
such 90-day period shall be subject to the provisions of this Section 4(c) with
respect to any subsequent Transfer.


5.Acceptance of Transfer. No Transfer of Shares shall be deemed effective,
unless (i) such Transfer does not violate any applicable federal or state laws;
(ii) the intended transferee of such Transfer is not a competitor of the Company
or any Company Subsidiary; (iii) the Stockholder has complied with the
provisions of this Section 5 and Section 6; and (iv) the Person to whom Shares
are Transferred executes and delivers (A) whatever documents are deemed
reasonably necessary by the Company to evidence such Person’s interest in,
acceptance of and agreement with the terms and provisions of this Agreement,
including, but not limited to, a Joinder Agreement signature page to this
Agreement in substantially the form attached hereto as Exhibit A and, in the
case of an individual intended transferee, execution by such intended
transferee’s spouse of the Spousal Consent in the form attached hereto as
Exhibit B, if applicable; and (B) unless waived by the Board, deliver to the
Company an opinion of counsel (reasonably acceptable in form and substance to
the Company) that neither registration nor qualification under the Securities
Act or applicable state securities laws is required in connection with such
Transfer.


6.Tag-Along Rights.


(a)If, prior to the consummation of a Public Offering, one or more Stockholders
holding Common Shares (the “Proposed Seller(s)”) propose to sell to a Third
Party, in a transaction or series of related transactions, Common Shares
representing 50% or more of the then-outstanding Common Shares (on a Fully
Diluted Basis), then the Proposed Seller(s) shall first give written notice (the
“Sale Notice”) to each of the other Stockholders (the “Offeree Stockholders”),
stating that the Proposed Seller(s) desires to make such sale, referring to this
Section 6, specifying the number of Shares proposed to be sold by the Proposed
Seller(s) pursuant to the offer (the “Offer Shares”), and specifying the price,
the form of consideration, name and description of the purchaser and the
material terms pursuant to which such sale is proposed to be made.


(b)Within ten days of the date of receipt of the Sale Notice, each Offeree
Stockholder shall deliver to the Proposed Seller(s) and to the Company a written
notice stating whether the Offeree Stockholder elects to sell to such proposed
transferee on the same terms, purchase price and conditions as the Proposed
Seller(s) (with respect to each Offeree Stockholder, its “Tag-Along Shares”).
Each such participation shall be based upon the pro rata share of Common Shares
requested to be included by each Offeree Stockholder relative to the total
number of Common Shares of all Offeree Stockholders electing to participate in
such transfer. An election pursuant to the first sentence of this Section 6(b)
shall constitute an irrevocable commitment by the Offeree Stockholder making
such election to sell such Tag-Along Shares to the proposed transferee if the
sale of Offer Shares to the proposed transferee occurs on the terms contemplated
hereby. A sale to a proposed transferee pursuant to this Section 6 shall only be
consummated if the proposed transferee shall purchase, within one hundred eighty
(180) days of the date of the Sale Notice, concurrently with and on the same
terms and conditions and at the same price as the Offer Shares and as specified
in the Sale Notice, all of each Offeree Stockholder’s Tag-Along Shares with
respect to such sale, in accordance with their elections pursuant to this
Section 6, and subject to the last sentence thereof (the “Tag-Along Right”).
Each Offeree Stockholder electing to sell Tag-Along Shares (a “Tag-Along
Seller”) agrees to cooperate in consummating such a sale, including by becoming
a party to the purchase and sale





--------------------------------------------------------------------------------

Exhibit 10.1




agreement and all other appropriate related agreements, delivering, at the
consummation of such sale, certificates and other instruments for such Shares,
if any, duly endorsed for transfer, free and clear of all liens or other
encumbrances, and voting or consenting in favor of such transaction (to the
extent a vote or consent is required) and taking any other necessary or
appropriate action in furtherance thereof, including the execution and delivery
of any other appropriate agreements, certificates, instruments and other
documents. Any Transfer by a Tag-Along Seller pursuant to this Section 6 shall
be on the same terms as the terms on which the Proposed Seller(s) shall sell its
Common Shares in any such Transfer (including with respect to representations,
warranties, covenants and indemnities). In addition, each Tag-Along Seller shall
be severally (but not jointly) responsible for its proportionate share (based on
its Common Shares) of the third-party expenses of sale incurred by the sellers
in connection with such sale (including investment banking and legal fees) and
the monetary obligations and liabilities incurred by the sellers in connection
with such sale; provided that a Tag-Along Seller’s total monetary obligations
relating to indemnification for breach of representations and warranties shall
not exceed the proceeds received by such Tag-Along Seller.


(c)Notwithstanding any other provision contained in this Section 6, there shall
be no liability on the part of the Company or the Proposed Seller(s) in the
event that a sale contemplated by this Section 6 is not consummated for any
reason whatsoever. The decision whether to effect a transfer pursuant to this
Section 6 shall be in the sole and absolute discretion of the Proposed
Seller(s).


7.Legend. In the discretion of the Board, the issued and outstanding Shares may
be represented by certificates. In addition to any other legend required with
respect to a particular class, group or series of Shares, any such certificate
shall bear the following legend:


“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION
FROM REGISTRATION THEREUNDER. THE SECURITIES REPRESENTED HEREBY ARE ALSO SUBJECT
TO ADDITIONAL RESTRICTIONS ON TRANSFER AND CERTAIN OTHER AGREEMENTS SET FORTH IN
A STOCKHOLDERS’ AGREEMENT BETWEEN THE ISSUER OF THESE SECURITIES (THE “COMPANY”)
AND THE OTHER SIGNATORIES THERETO DATED AS OF JULY 14, 2016. THE COMPANY
RESERVES THE RIGHT TO REFUSE THE TRANSFER OF THIS SECURITY UNTIL THE CONDITIONS
THEREIN HAVE BEEN FULFILLED WITH RESPECT TO SUCH TRANSFER. A COPY OF SUCH
AGREEMENT MAY BE OBTAINED BY THE HOLDER HEREOF AT THE COMPANY’S PRINCIPAL PLACE
OF BUSINESS WITHOUT CHARGE.”
The Company shall imprint such legend on certificates evidencing Shares
outstanding prior to the date of this Agreement. The legend set forth above
shall be removed from the certificates evidencing any shares which cease to be
restricted by the provisions of this Agreement.
8.Preemptive Rights. Each Stockholder shall have the preemptive rights set forth
in this Section 8, and shall have no other preemptive rights with respect to the
issuance of any Shares or other equity interest in the Company or any other
securities of the Company convertible into, or carrying rights or options to
purchase any such equity interest pursuant to the terms of this Agreement.


(a)If, at any time or from time to time prior to a Public Offering, the Company
intends to issue or sell any additional Shares to CMCA (“Additional
Securities”), the Company shall first notify each Stockholder in writing (a
“Preemptive Rights Notice”) of such intended sale at least fifteen (15) days
prior to the date of such sale, which notice shall contain the terms of the
intended sale, including the purchase price and manner of payment (or the basis
for determining the purchase price and other terms and conditions). Within ten
(10) days after receipt of a Preemptive Rights Notice, any Stockholder (a
“Participating Stockholder”) may notify the Company (a “Participation Notice”)
that it will purchase Additional Securities on the terms set forth in the
Preemptive Rights Notice. The Additional Securities which each Participating
Stockholder will be entitled to purchase under this Section 8 will be determined
as of the date of the consummation of such sale and will equal (x) the aggregate
number of Additional Securities to be sold by the Company as described in the
Preemptive Rights Notice, multiplied by (y) such Participating Stockholder’s Pro
Rata Portion. In the event that the Company is issuing more than one type or
class of security in connection with such issuance, the Participating
Stockholder shall be required to purchase such Participating Stockholder’s
ratable portion (as determined above) of all such types and classes of
securities.







--------------------------------------------------------------------------------

Exhibit 10.1




(b)The Company will be free to issue or sell Additional Securities for which the
Stockholders have not delivered Participation Notices pursuant to Section 8(a),
and which are the subject matter of the Preemptive Rights Notice within the
ninety (90) day period after the date of the Preemptive Rights Notice at a price
and on terms and conditions no more favorable to the purchaser than those
contained in the Preemptive Rights Notice.


(c)Any Participation Notice given by a Participating Stockholder pursuant to
this Section 8, when taken together with any Preemptive Rights Notice given by
the Company, will constitute a binding legal agreement on the terms and
conditions therein set forth, subject to the consummation of the transactions
described in the Preemptive Rights Notice.
(d)Notwithstanding anything herein to the contrary, the preemptive rights
granted in this Section 8 shall not apply to any of the following (collectively,
“Excluded Issuances”): (i) Shares or Share Equivalents owned by the Stockholders
as of the date hereof; (ii) issuances or sales of Shares or Share Equivalents
occurring in connection with a public offering of securities, including a Public
Offering; (iii) Shares issued upon conversion of any Shares, Share Equivalents
or debt securities if such issuance is pursuant to the terms of such Shares,
Share Equivalents or debt securities; (iv) Shares or Share Equivalents issued to
employees, officers, directors, members of the Board, customers, vendors,
suppliers, consultants, advisors or other service providers to any Company
Subsidiary, including pursuant to equity purchase or equity option plans or
other arrangements that are intended to serve as compensation or as an incentive
for services and that are approved by the Board; (v) Shares or Share Equivalents
issued pursuant to a merger, consolidation, acquisition or similar business
combination or joint venture; (vi) Shares or Share Equivalents issued or
issuable pursuant to any debt issuance to, or arrangement with (including,
without limitation, any equipment leasing or other type of commercial financing
arrangement or any debt financing), a party other than an Affiliate of the
Company or any CMCA Party; or (vii) any issuance of Shares or Share Equivalents
pursuant to any Share split or Share dividend.


No Stockholder may assign or otherwise transfer any of his, her or its rights
pursuant to this Section 8.
9.[Reserved].


10.Reports. Within one-hundred and twenty (120) days after the end of each
taxable year of the Company, the secretary or other authorized officer of the
Company shall cause to be sent to each Person who was a Stockholder at any time
during the taxable year then ended, that tax information concerning the Company
which is necessary for preparing the Stockholder’s income tax returns for that
year. The Company shall use its commercially reasonable efforts to deliver or
cause to be delivered to each Stockholder, with reasonable promptness after
becoming available to the Company, copies of the Company’s annual consolidated
financial statements. Each Stockholder agrees that any information delivered to
him, her or it hereunder shall be subject to the provisions of Section 12(b).


11.Non-Disparagement. Each Stockholder hereby individually covenants and agrees
that such Stockholder and his, her or its Affiliates shall not, for so long as
he, she or it is a holder of Shares, make or publish any statement (orally or in
writing) that libels, slanders, disparages or otherwise defaces the goodwill or
reputation (whether or not such disparagement legally constitutes slander) of
any other Stockholder, the Company, any Company Subsidiary or any of their
respective Affiliates, officers or directors.


12.Public Announcements; Confidentiality.


(a)No Stockholder shall make any public announcement or filing with respect to
the transactions provided for herein without the prior consent of the Board;
provided, however, that any party hereto may make any public disclosure it
believes in good faith is required by applicable law or stock exchange listing
requirements (in which case the disclosing party will use its reasonable best
efforts to advise the other parties prior to making the disclosure). To the
extent reasonably feasible, any press release or other announcement or notice
regarding the transactions contemplated by this Agreement shall be made by the
Board or any other party designated by the Board. Notwithstanding the foregoing,
CMCA shall be permitted to issue press releases, make public announcements and
communicate with shareholders, analysts, investors, employees, customers and
suppliers without the consent or participation of the other parties hereto.


(b)Each Stockholder recognizes and acknowledges that he, she or it has and may
in the future receive certain confidential and proprietary information and trade
secrets of the Company and its subsidiaries, including but not limited to
confidential information of Company and its subsidiaries regarding financial
information of the Company and its subsidiaries as well as identifiable,
specific and discrete business opportunities being pursued by the Company or its
subsidiaries (the “Confidential Information”). Except as otherwise agreed to by
the Board, each Stockholder and its Affiliates (a “Bound Party”) (on behalf of
itself and, to the extent that such Bound Party would be responsible for the





--------------------------------------------------------------------------------

Exhibit 10.1




acts of the following persons under principles of agency law, its directors,
officers, shareholders, partners, employees, agents and members) agrees that it
will not, during or after the term of this Agreement, whether directly or
indirectly through an Affiliate or otherwise, take commercial or proprietary
advantage of or profit from any Confidential Information or disclose
Confidential Information to any Person for any reason or purpose whatsoever,
except (i) to authorized directors, officers, representatives, agents and
employees of the Company or its subsidiaries and as otherwise may be proper in
the course of performing such Bound Party’s obligations, or enforcing such Bound
Party’s rights, under this Agreement and the agreements expressly contemplated
hereby; or (ii) as is required to be disclosed by order of a court of competent
jurisdiction, administrative body or governmental body, or by subpoena, summons
or legal process, or by law, rule or regulation; provided that, to the extent
permitted by law, the Bound Party required to make such disclosure shall provide
to the Board prompt notice of such disclosure. Nothing in this Section 12(b)
shall in any way limit or otherwise modify any confidentiality covenants entered
into by any Stockholder with the Company or any Company Subsidiary.


13.Termination of Status as Stockholder. From and after the date that a
Stockholder or its transferees cease to own any Shares, it shall no longer be
deemed to be a Stockholder for purposes of this Agreement and all rights it may
have hereunder shall terminate. For the purposes of this Section 13, Shares
owned by a transferee shall be deemed to be owned by the last Stockholder to own
those Shares.


14.Amendment and Waiver. Except as otherwise set forth herein, the Board may
amend, alter, change, repeal or waive any provision contained in this Agreement,
and all rights conferred upon Stockholders herein are granted subject to this
reservation; provided, however, that (i) no such amendment, alteration, change,
repeal or waiver shall be effective without the approval of all of the holders
of a majority of the issued and outstanding Common Shares voting together as a
single class; (ii) any rights granted specifically to any Stockholder by name
(as opposed to rights existing solely by virtue of holding Shares) shall not be
amended in a manner adverse to such Person without his, her or its consent;
(iii) no modification, amendment, alteration, change, repeal or waiver that
would materially and adversely affect a Stockholder with respect to a class of
Shares shall be effective against such Stockholder without the prior written
consent of such Stockholder unless such modification, amendment, alteration,
change, repeal or waiver materially and adversely affects the same rights and
obligations of all Stockholders holding the same class of Shares, and (iv) any
amendment of Section 3(d) or Section 15 shall require the approval of CMCA and
CRIC; provided, however, that, without the approval of any of the Stockholders,
the Board:


(a)may amend this Agreement to give effect to agreements with new Stockholders
approved by the Board pursuant to the terms of this Agreement providing that
such new Stockholders will be bound by the terms of this Agreement;


(b)may amend this Agreement (i) to satisfy any requirements, conditions,
guidelines or opinions contained in any opinion, directive, order, ruling or
regulation of any stock exchange, the Securities and Exchange Commission, the
Internal Revenue Service or any other United States federal or state agency, or
in any United States federal or state statute, compliance with which the Board
deems to be in the best interests of the Company; (ii) to change the name of the
Company; and (iii) to cure any ambiguity or correct or supplement any provision
of this Agreement that may be incomplete or inconsistent with any other
provision contained herein or to make any other provision with respect to
matters or questions arising under this Agreement that will not be inconsistent
with the provisions of this Agreement, so long as such amendment under this
clause (b)(iii) does not adversely affect the interests of the Stockholders
hereunder in any respect;


(c)may amend this Agreement to make a change that is necessary or, in the
opinion of the Board, advisable to qualify the Company as a corporation under
the laws of any state, so long as such change does not adversely affect the
Stockholders in any respect; and


(d)may amend this Agreement to make a change in any provision of this Agreement
that requires any action to be taken by or on behalf of the Stockholders or the
Board or the Company pursuant to the requirements of applicable law if the
provisions of applicable law are amended, modified or revoked so that the taking
of such action is no longer required.


An amendment, alteration, change, repeal or waiver shall become effective as of
the date specified in the Board’s or, if required, Stockholder’s approval, as
the case maybe, or, if none is specified, as of the date of such approval (or
the latest of such approvals, if applicable).
15.Certain Rights of CRIC.


(a)In the event that the Company (i) fails to maintain the organization and good
standing in each jurisdiction where its business so requires of the Company and
the Company Subsidiaries, (ii) fails to file and pay material taxes





--------------------------------------------------------------------------------

Exhibit 10.1




(including franchise taxes) or (iii) materially defaults under the Note or Deed
of Trust, and the Company does not cure such failure or default within 30 days
after receiving written notice of such failure or default from CRIC, then CRIC
may (but shall not be obligated to), if such failure or default is curable by
the payment of money, loan such amounts (together with any applicable fees,
penalties and interest) to the Company in order for the Company to cure such
failure or default. CMCA shall reimburse CRIC for any such loaned amounts within
ninety (90) days following CRIC’s written demand to CMCA for such amounts,
together with interest on such amounts from the date of CRIC’s written demand to
CMCA until the date of repayment at a rate per annum equal to the greater of
(x) the then-current Prime Rate plus five percent (5.0%) or (b) twelve percent
(12.0%) (such loaned amount, together with any such interest accrued thereon,
the “Loaned Amount”). If CMCA fails to so reimburse CRIC within such 90-day time
period, then CRIC may elect to purchase all (but not less than all) of the
Shares held by CMCA for a price equal to (x) 50% of the Contribution and
Liability Satisfaction Amount (as defined in the Management Services Agreement)
as of the closing date of such purchase (provided that the amount set forth in
this clause (x) shall not exceed $10,000,000), minus (y) the Loaned Amount, by
delivering written notice of such election to CMCA as soon as practical, but in
any event prior to 8:00 p.m., Chicago time, on the 270th day following the
expiration of such 90-day period. If CRIC has timely elected to purchase CMCA’s
Shares pursuant to this Section 15(a), then the Transfer of such Shares to CRIC
shall be consummated as soon as practical, but in any event prior to 8:00 pm,
Chicago time, on the 30th day following delivery of the election notice. For the
avoidance of doubt, if the applicable failure or default described in the first
sentence of this Section 15(a) is not curable by the payment of money (and the
Company has not cured such failure or default within 30 days after receiving
written notice of such failure or default from CRIC), then CRIC may exercise and
execute its repurchase rights set forth in this Section 15(a) without first
loaning funds to the Company and seeking reimbursement from CMCA therefor.


(b)In the event that CMCA fails to reimburse CRIC for any Loaned Amount within
the 90-day period set forth in Section 15(a) above, then, as an alternative to
CRIC’s right to elect to purchase the Shares held by CMCA as provided in Section
15(a), CRIC may instead elect to have the Loaned Amount added to the Service
Fees (as defined in the Management Services Agreement) payable to DGI-BNSF
pursuant to the Management Services Agreement, by delivering written notice of
such election to CMCA as soon as practical, but in any event prior to 8:00 p.m.,
Chicago time, on the 30th day following the expiration of such 90-day period. If
CRIC has timely elected to have the Loaned Amount added to the Service Fees,
then the Loaned Amount shall be added to the Applicable Fee Amount (as defined
in the Management Services Agreement) and shall be paid to DGI-BNSF in
accordance with the terms of the Management Services Agreement, and the Loaned
Amount shall continue to accrue interest as stated in Section 15(a) until paid.


(c)Notwithstanding Section 15(a), Section 15(b) or anything else to the contrary
contained herein, (i) CRIC shall not have any repurchase rights or any rights to
increase Service Fees (as defined in the Management Services Agreement) pursuant
to this Section 15 with respect to any failure or default described in the first
sentence of Section 15(a) if such failure or default was caused in any way by
CRIC’s breach of this Agreement or the Stock Purchase Agreement or by CRIC’s
gross negligence, willful misconduct or fraud; and (ii) if CRIC fails to timely
exercise and execute any of its rights set forth in this Section 15, then such
rights shall terminate and shall be void and of no further force or effect with
respect to the applicable failure or default that triggered such rights.


16.Severability. Should any provision of this Agreement be held to be
enforceable only if modified, such holding shall not affect the validly of the
remainder of this Agreement, the balance of which shall continue to be binding
upon each Stockholder with any such modification to become a part hereof and
treated as though originally set forth in this Agreement. The Stockholders
further agree that any court or arbitrator is expressly authorized to modify any
such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement, or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
Stockholders as embodied herein to the maximum extent permitted by law. The
Stockholders expressly agree that this Agreement as so modified shall be binding
upon and enforceable against each of them. In any event, should one or more of
the provisions of this Agreement be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions hereof, and if such provision or provisions are not
modified as provided above, this Agreement shall be construed as if such
invalid, illegal or unenforceable provisions had never been set forth herein.


17.Notices, Consents, etc. All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed duly given (a) when delivered
personally to the recipient, (b) when sent by electronic mail, on the date of
transmission to such recipient, (c) one business day after being sent to the
recipient by reputable overnight courier service (charges prepaid), or (d) four
business days after being mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid, and addressed to each
Stockholder at the address for such Stockholder on the books and records of the
Company, or at such other address as may be furnished in writing and confirmed
via email transmission.





--------------------------------------------------------------------------------

Exhibit 10.1




18.Construction. The language used in this Agreement shall be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction shall be applied against any party.


19.Governing Law. This Agreement shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Agreement shall be governed by, the laws of the State of
Texas, without giving effect to provisions thereof regarding conflict of laws.


20.Entire Agreement. This Agreement, the Preamble and all the Exhibits and
Schedules attached to this Agreement (all of which shall be deemed incorporated
in the Agreement and made a part hereof), set forth the entire understanding of
the Stockholders with respect to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and discussions, whether written
or oral, of the Stockholders, and shall be modified or amended as provided
herein.


21.Articles of Incorporation. Each party to this Agreement shall take all action
reasonably necessary to effectuate the terms and provisions set forth in the
Company’s Articles of Incorporation.


22.Assignment. Except as otherwise specifically provided herein, this Agreement
will be binding upon and inure to the benefit of the parties hereto and their
respective legal representatives, heirs, administrators, executors, successors
and permitted assigns.


23.Headings. The subject headings of Articles and Sections of this Agreement are
included for purposes of convenience only and shall not affect the construction
or interpretation of any of its provisions.


24.Counterparts; Deliveries. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Agreement and each
other agreement or instrument entered into in connection herewith or therewith
or contemplated hereby or thereby, and any amendments hereto or thereto, to the
extent signed and delivered by means of a facsimile machine or other electronic
transmission, shall be treated in all manner and respects and for all purposes
as an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties, except that the failure of any
party to comply with such a request shall not render this Agreement invalid or
unenforceable. No party hereto or to any such agreement or instrument shall
raise the use of a facsimile machine or other electronic transmission to deliver
a signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or other
electronic transmission as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.


25.Documents; Further Assurances. Each Stockholder will execute all documents
and take such other actions as the Board may request in order to consummate the
transactions provided for herein and to accomplish the purposes of this
Agreement.


26.Remedies. Each party hereto shall be entitled to enforce its rights hereunder
specifically to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other available rights. The parties agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any such party may in its sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance or injunctive relief, without posting a bond or other
security, in order to enforce or prevent any violation of the provisions of this
Agreement.


27.Third Parties. Nothing herein expressed or implied is intended or shall be
construed to confer upon or give to any person or entity, other than the parties
to this Agreement and their respective permitted successors and assigns, any
rights or remedies under or by reason of this Agreement.




[signature page follows]







--------------------------------------------------------------------------------

Exhibit 10.1






IN WITNESS WHEREOF, the parties have executed this Stockholders’ Agreement as of
the date first written above.


COMPANY:
CMC INDUSTRIES, INC.
___________________________________
By:
Title:
STOCKHOLDERS:
CMC ACQUISITION LLC
___________________________________
By:
Title:
CRIC TRT ACQUISITION LLC
___________________________________
By:
Title:





--------------------------------------------------------------------------------

Exhibit 10.1






EXHIBIT A
JOINDER AGREEMENT
The undersigned is executing and delivering this Joinder Agreement pursuant to
the Stockholders’ Agreement of CMC Industries, Inc., a Texas corporation, dated
as of July [14], 2016 (the ”Stockholders’ Agreement”), among the Stockholders
named therein.
By executing and delivering this Joinder Agreement to the Stockholders’
Agreement, the undersigned hereby agrees to become a party to, to be bound by,
and to comply with the provisions of the Stockholders’ Agreement in the same
manner as if the undersigned were an original signatory to such agreement as a
Stockholder. In connection therewith, effective as of the date hereof the
undersigned hereby makes the representations and warranties contained in the
Stockholders’ Agreement.
Accordingly, the undersigned has executed and delivered this Joinder Agreement
as of the ___ day of _______________, 20___.
________________________________
Signature of Stockholder








________________________________
Print Name of Stockholder







--------------------------------------------------------------------------------

Exhibit 10.1






EXHIBIT B
FORM OF SPOUSAL CONSENT
I, the spouse of ______________________________, hereby acknowledge that I have
read the foregoing Stockholders’ Agreement of CMC Industries, Inc. (the
“Stockholders’ Agreement”), which provides for the repurchase of my spouse’s
Shares under certain circumstances and imposes other restrictions on the
transfer or sale of such Shares. I agree that my spouse’s interest in the Shares
is subject to the Stockholders’ Agreement, as from time to time amended,
modified or supplemented, and any interest I may have in the Shares shall be
irrevocably bound by the Stockholders’ Agreement, as amended, modified or
supplemented and further that my community property interest, if any, shall be
similarly bound by the Stockholders’ Agreement. To the extent that I have any
interest in the Shares, I hereby agree to abide by and comply with the terms and
conditions of the Stockholders’ Agreement as from time to time in effect.
I am aware that the legal, financial and other matters contained in this
Agreement are complex and I am free to seek advice with respect thereto from
independent counsel. I have either sought such advice or determined after
carefully reviewing the Stockholders’ Agreement that I will waive such right.


______________________________
Signature of Spouse of Stockholder


______________________________
Name of Spouse of Stockholder


______________________________
Witness





